Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to the Remarks filed on 5/3/2021.  Claims 1-14 are presented for examination.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AlA 35 U.S.C. 102 that form
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(e) the invention was described in (1) an application for patent, published under section 122(b), by
another filed in the United States before the invention by the applicant for patent or (2) a patent
granted on an application for patent by another filed in the United States before the invention by the
applicant for patent, except that an international application filed under the treaty defined in section
351(a) shall have the effects for purposes of this subsection of an application filed in the United States
only if the international application designated the United States and was published under Article
21(2) of such treaty in the English language.
Claim(s) 1-14 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Wolfe, US Pub.
No.20110040603.
As to claim 1, Wolfe discloses a method for organizing users of mobile devices into a common group,
comprising:
receiving location information of a first and second mobile device and receiving search criteria of a user
of each of the first and second mobile devices, wherein the search criteria includes location and time
data (filtering and/or weighting detected potential clients according to search criteria such as the
detected population of mobile device users, see fig.1, [0024] and [0044] to [0045));
determining a relative location of the first and second mobile devices to a point of interest based on the
location information of the first and second mobile device (determining the appropriate location for
individual service providers based at least partially on the predicted customers associated with mobile
devices base; and/or determining the appropriate quantity of service providers, see [0046- [0048]) and
identifying the first and second mobile device as a compatible or common group based on the search
criteria of the user of each of the first and second mobile devices and the relative location of the first
and second mobile devices to the point of interest; and in response to identifying the first and second
mobile device as a compatible or common group, outputting an alert or notification to each of the first
and second mobile devices (implementing historical location information, such as how reliable the
source of the client location data is, the day of the week, time-of-day, and/or season of the year, the
person's level of movement, the average or composite activity level of the potential clients within a
region, and/or a change in a level of activity of individuals and/or groups of people over time, see [0065]
to [0067)).
As to claim 2, Wolfe discloses that the common group is organized in relation to a public transportation
center (see [0038]).
As to claim 3, Wolfe discloses that the point of interest is an airport or other public transportation
center (see [0038]).
As to claim 4, Wolfe discloses the alert or notification includes information relating to the location data,
time data or the point of interest (see [0038] and [0045}).
As to claim 5, Wolfe discloses the alert or notification information includes a map display (see [0039] to
[0041]).
As to claim 6, Wolfe discloses in response to identifying the first and second mobile device as a
compatible or common group, a financial transaction is performed on behalf of the user of the first or
second mobile device (sales transaction, see claim 17).
As to claim 7, Wolfe discloses location information includes current location (current location, see
[0036]).
As to claim 8, Wolfe discloses the alert or notification includes information relating to the shared status,
location or other information of the users of each of the first and second mobile devices (see [0041] to
[0044]).
As to claim 9, Wolfe discloses the alert or notification includes a direct communication between the first
and second mobile devices (see [0045] to [0046)).
As to claim 10, Wolfe discloses the alert or notification is transmitted to the first or second mobile
device by e-mail (see [0037]).
As to claim 11, Wolfe discloses the notification is pushed to the first or second mobile device (see [0044]
to [0045)).
As to claim 12, Wolfe discloses identifying the first and second mobile device as being a compatible or
common group is performed in response to receiving a selection preference of the user of each of the
first and second mobile devices (see [0045] to [0048]).
Claims 13 and 14 are rejected for the same reasons set forth in claims 1 and 1 respectively.

Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. 
Applicant asserts that the cited reference does not disclose receiving location information of a first and second mobile device and receiving search criteria of a user of each of the first and second mobile devices, and determining a relative location of the first and second mobile devices to a point of interest based on the location information of the first and second mobile device 
Examiner respectfully disagree.   Examiner respectfully point out that Wolfe discloses the Applicant’s claimed invention.  For example, Wolfe discloses receiving location information of a first and second mobile device and receiving search criteria of a user of each of the first and second mobile devices (filtering and/or weighting detected potential clients according to search criteria such as the detected population of mobile device users such as assigning the activity levels to regions of clients. For clarification, individual central offices may be associated with respective geographic regions, such as an area in which potential common customers and/or clients of retailers within the geographic region may be congregated, see fig.1, [0024] and [0043] to [0045)) and determining a relative location of the first and second mobile devices to a point of interest based on the location information of the first and second mobile device (determining the appropriate location for individual service providers based at least partially on the predicted customers associated with mobile devices base and/or determining the appropriate quantity of service providers and using the mobile location for estimating the activity level of a population of interest may also involve filtering and/or weighting detected potential clients according to search criteria. For example, the detected population of mobile device users may be broken down by the sex, age, income level, and/or place of residence of the users, see [0045] to [0048]).   The Applicant’s arguments have been fully considered but they are found not persuasive.


As a result, cited prior art does disclose a method for organizing users of mobile devices into a common group, as broadly claimed by the Applicants.  Applicants clearly have still failed to identify specific claim limitations that would define a clearly patentable distinction over prior art

Conclusion
 Claims 1-14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450


/KHANH Q DINH/Primary Examiner, Art Unit 2458